Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the configuration of “wherein the at least one sensor is positioned within at least one of the positive electrode and the negative electrode” (see claim 2; for example, Figure 7 and [0060] describe sensors 704 in ports 604 in face 602, but there is no identification of the electrode(s) and if the sensors are positioned within the electrode(s); if electrode(s) are shown in Figure 7, then it is suggested to assign a lead line and reference numeral for the electrode(s));
the configuration “one or more quantum particle or quantum particle information detectors disposed within at least one of the at least two electrodes” (see claim 11; for example, Figure 7 and [0060] describe sensors 704 in ports 604 in face 602, but there is no identification of the electrode(s) and if the sensors are positioned within the electrode(s) ; if electrode(s) are shown in Figure 7, then it is suggested to assign a lead line and reference numeral for the electrode(s))
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 4, it is suggested to insert the word --to-- after the phrase “a motor configured” to improve clarity.
Claim 12 is objected to because of the following informalities: in line 3, it is suggested to insert the word --of-- after the phrase “forward face” to improve clarity.
Claim 18 is objected to because of the following informalities: in line 7, it is suggested to replace the article “a” with --the-- in the phrase “a characteristic” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramos US11180957.
Regarding independent claim 1, Ramos discloses, in Figures 1-2, 
A downhole tool (Ramos; Fig. 1-2; drilling system 22) comprising: an electrical power  source (Ramos; col. 6:51-62 supercapacitor); a positive electrode (Ramos; col. 6:7-11 port comprises electrode; col. 6:13-19 a port electrode is positive) and a negative electrode (Ramos; col. 6:13-19 a conductive ring guard electrode is negative) configured to generate an electric field between the positive electrode and the negative electrode (Ramos; col. 6:7-11 port comprises electrode; col. 6:13-19 combination of a conductive ring guard electrode around a port electrode in which one electrode (the port electrode) is positive and the other electrode (the guard electrode) is negative which is consistent with 16923834 applicant’s Figure 2 electrode charge configuration) with an electric charge (Ramos; col. 6:20-24) from the electrical power source and discharge the electric charge through a downhole formation (Ramos; Fig. 1-2); and at least one sensor (Ramos; col. 5:32 gamma ray sensor; col. 9:19-22 sensing portion 18) configured to detect quantum particles or information about the quantum particles dislocated from the downhole formation by at least one of the electric field and the discharged electrical charge to determine downhole information from at least one of a travel time of the quantum particles, a composition of the quantum particles, a quantity of the quantum particles, a charge of the quantum particles, and a change in dimensional space (Ramos; col. 5:32 the gamma ray sensor is configured to detect a quantity of the quantum particles and/or information about quantum particles dislocated from the formation as claimed; as is known in the art, a photon particle is an example of a quantum particle, and photons are from gamma ray interactions; this is a functional limitation; a recitation of the functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the functional limitation, then it meets the claim; MPEP 2173.05(g)).

Regarding claim 4, Ramos discloses wherein the at least one sensor is positioned within the downhole formation (Ramos; col. 5:32 downhole gamma ray sensor; col. 9:27-28).

Regarding claim 5, Ramos discloses wherein the at least one sensor (Ramos; col. 5:32 downhole gamma ray sensor) is positioned on a drill string (Ramos; drill string 24; col. 9:27-28) coupled to the downhole tool.

Regarding claim 8, Ramos discloses wherein the downhole information determined is a characteristic of the formation adjacent to the downhole tool (Ramos; Fig. 1-2; col. 9:19-22 sensing portion 18).

Regarding claim 9, Ramos discloses wherein the downhole information determined is a characteristic of the formation ahead of the downhole tool (Ramos; Fig. 1-2; col. 9:19-22 sensing portion 18).

Regarding claim 10, Ramos discloses wherein the characteristic is chosen from at least one of a density, a porosity, a resistivity, a magnetic resonance, a formation pressure, and a composition (Ramos; col. 9:19-22 sensing portion 18 for density).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view Lamine et al. US5720355.
Regarding claim 2, Ramos discloses wherein the at least one sensor (Ramos; col. 5:32 gamma ray sensor) is positioned at least one of the positive electrode (Ramos; col. 6:7-11 port comprises electrode; col. 6:13-19 a port electrode is positive) and the negative electrode (Ramos; col. 6:13-19 a conductive ring guard electrode is negative).
Ramos does not disclose wherein the at least one sensor is positioned within at least one of the positive electrode and the negative electrode.
Lamine teaches wherein the at least one sensor is positioned within at least one of the positive electrode and the negative electrode (Lamine; Fig. 3; col. 9:2 sensor 5B within electrode 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the position of the sensor as taught by Ramos to be within one of the electrodes as taught by Lamine for the purpose of providing a more compact assembly.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view Hay et al. US10132158.
Regarding claim 3, Ramos discloses wherein the at least one sensor (Ramos; col. 5:32 gamma ray sensor) comprises a sensor chosen from.
Ramos is silent regarding wherein the at least one sensor comprises a sensor chosen from gas-detectors, solid-state-detectors, oxygenated silicon, PIN diodes, CVD-diamond detectors, and superconducting quantum interference devices.
Hay teaches wherein the at least one sensor comprises a sensor chosen from gas-detectors, solid-state-detectors, oxygenated silicon, PIN diodes, CVD-diamond detectors, and superconducting quantum interference devices (Hay; col. 3:3-18 gamma ray detector comprising PIN diodes).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the sensor as taught by Ramos to comprise PIN diodes as taught by Hay for the purpose of providing measured energy spectra that are look-ahead measurements that can be processed in the wellbore to determine a characteristic of the formation in front of the bit (Hay; col. 3:9-16) and for the purpose of providing a high-speed response with low noise.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view of Lehr US20170204669 and Lamine et al. US5720355.
Regarding independent claim 11, Ramos discloses, in Figures 1-2,
An electric impulse drilling system (Ramos; Fig. 1-2; drilling system 22) comprising: a drill string (Ramos; drill string 24); a bottom hole assembly (BHA)(Ramos; assembly shown in Fig. 2; col. 4:61-62 BHA) coupled to the drill string (Ramos; Fig. 2), the BHA comprising: a motor (Ramos; Fig. 2; drive mechanism 38; col. 4:51-62 the drive mechanism 38 is a turbine) configured rotate; a power generator (Ramos; col. 6:44-46 “turbine dynamo system”) configured to generate electrical power from the rotation of the motor; a voltage generator (Ramos; a voltage generator is necessarily in the assembly in order to provide voltage for the electrodes; col. 6:7-11 port comprises electrode; col. 6:13-19 combination of a conductive ring guard electrode around a port electrode) configured to generate a voltage from the electrical power generated by the power generator; and at least two electrodes (Ramos; col. 6:7-11 port comprises electrode; col. 6:13-19 combination of a conductive ring guard electrode around a port electrode) configured to discharge the voltage from the voltage generator through a downhole formation (Ramos; Fig. 1-2); and one or more quantum particle or quantum particle information detectors (Ramos; col. 5:32 gamma ray sensor; col. 9:19-22 sensing portion 18) disposed at least one of the at least two electrodes configured to interpret quantum particles displaced from the downhole formation by the discharge of the high voltage through the downhole formation.
Ramos does not disclose a high voltage generator configured to generate a high voltage from the electrical power generated by the power generator; and at least two electrodes configured to discharge the high voltage from the high voltage generator; and one or more quantum particle or quantum particle information detectors disposed within at least one of the at least two electrodes configured to interpret quantum particles displaced from the downhole formation by the discharge of the high voltage through the downhole formation.
Lehr teaches a high voltage generator (Lehr; [0035-0036] “high voltage pulse generator 110”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the voltage generator as taught by Ramos to be a high voltage generator as taught by Lehr for the purpose of providing sufficient power for drilling operations.
Ramos in view of Lehr does not teach one or more quantum particle or quantum particle information detectors disposed within at least one of the at least two electrodes.
Lamine teaches one or more detectors disposed within at least one of the at least two electrodes (Lamine; Fig. 3; col. 9:2 sensor 5B within electrode 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the position of the detector(s) as taught by Ramos in view of Lehr to be within one of the electrodes as taught by Lamine for the purpose of providing a more compact assembly.

Regarding claim 12, modified Ramos teaches the invention substantially as claimed as described above, and wherein at least one of the one or more quantum particle or quantum particle information detectors is disposed on a forward face at least one of the at least two electrodes, wherein the forward face is configured to contact the downhole formation (Ramos; Fig. 1).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view of Lehr US20170204669 and Lamine et al. US5720355 as applied to claim 12 above and further in view of Lee et al. US20170218749.
Regarding claim 13, modified Ramos teaches the invention substantially as claimed as described above, and the quantum particle detectors disposed on the forward face (Ramos; Fig. 1).
Modified Ramos does not teach wherein one or more rear quantum particle or quantum particle information detectors are disposed on a position behind the quantum particle detectors disposed on the forward face.
Lee teaches wherein one or more rear quantum particle or quantum particle information detectors are disposed on a position behind the quantum particle detectors disposed on the forward face (Lee; [0039] two detector modules positioned at different axial positions along a work string to correspond to different depths of investigation and thus provide data from different source positions/locations).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Ramos to include wherein one or more rear quantum particle or quantum particle information detectors are disposed on a position behind the quantum particle detectors as taught by Lee for the purpose of providing data and identifying the source of the data from different wellbore positions/locations/depths of investigations.

Regarding claim 14, modified Ramos teaches the invention substantially as claimed as described above, and wherein a distance (Lee; [0039] depths of investigation is determined based on the relative positions of the sensor(s) along the work string) defined between the quantum particle detectors disposed on the forward face and the rear quantum particle or quantum particle information detectors is used to determine at least one of a quantum particle speed, a quantum particle direction, a position of a quantum particle source or a type of quantum particle (Lee; [0039] two detector modules positioned at different axial positions along a work string to correspond to different depths of investigation and thus provide data from different source positions/locations).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view of Lehr US20170204669 and Lamine et al. US5720355 as applied to claim 12 above and further in view of Stark et al. US10823866.
Regarding claim 15, modified Ramos teaches the invention substantially as claimed as described above, and further comprising located in the drill string in a position behind the BHA (Ramos; Fig. 1).
Modified Ramos does not teach further comprising at least one quantum particle or quantum particle information detector located in the drill string in a position behind the BHA.
Stark teaches further comprising at least one quantum particle or quantum particle information detector located in the drill string in a position behind the BHA (Stark; Fig. 7; arrayed DAS system 1400 distributed sensor system with SPD array 1422 for detecting photons; col. 14:57-58 “spatial distribution… of photons”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Ramos to include at least one quantum particle or quantum particle information detector located in the drill string in a position behind the BHA as taught by Stark for the purpose of providing information on the distribution and composition of material that surrounds the measurement device (Stark; col. 1:19-20).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view of Lehr US20170204669 and Lamine et al. US5720355 as applied to claim 11 above and further in view of Escue et al. US5193985.
Regarding claim 16, modified Ramos teaches the invention substantially as claimed as described above, but does not teach further comprising at least two communication networks comprising a low voltage communication network and a high voltage communication network.
Escue teaches further comprising at least two communication networks comprising a low voltage communication network and a high voltage communication network (Escue; conventional high voltage isolation/isolator network 503 that runs on a low voltage, and a transient/filter protection network 507 that runs on a high voltage).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Ramos to include a low voltage communication network and a high voltage communication network as taught by Escue for the purpose of providing dedicated communication networks for the different voltage levels required by the different downhole equipment.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view of Lehr US20170204669 and Lamine et al. US5720355 as applied to claim 11 above and further in view of Gilbrech US20180313158.
Regarding claim 17, modified Ramos teaches the invention substantially as claimed as described above, but does not teach wherein the high voltage generated by the high voltage generator is between about 200 kilovolts (kV) and about 900 kV.
Gilbrech teaches wherein the high voltage generated by the high voltage generator is between about 200 kilovolts (kV) and about 900 kV (Gilbrech; [0017] 200-kV).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the voltage as taught by modified Ramos to be 200-kV as taught by Gilbrech for the purpose of providing sufficient energy for drilling operations.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos US11180957 in view of Gilbrech US20180313158.
Regarding independent claim 18, Ramos discloses, in Figures 1-2,
A method (Ramos; Fig. 1-2) of measuring a characteristic (Ramos; col. 9:19-22 sensing portion 18 for density) of a downhole formation comprising (Ramos; Fig. 1-2): providing a high voltage field to at least two electrodes (Ramos; col. 6:7-11 port comprises electrode; col. 6:13-19 combination of a conductive ring guard electrode around a port electrode) on an earth-boring tool (Ramos; Fig. 1-2; drilling system 22); discharging a high voltage pulse from the high voltage field through the downhole formation (Ramos; Fig. 1-2); measuring a feature of quantum particles displaced from the downhole formation by the high voltage pulse (Ramos; col. 5:32 gamma ray sensor; col. 9:19-22 sensing portion 18); and determining a characteristic of the downhole formation from the feature of the quantum particles (Ramos; col. 9:19-22 sensing portion 18 for density).
Ramos does not disclose providing a high voltage field to at least two electrodes on an earth-boring tool; discharging a high voltage pulse from the high voltage field through the downhole formation; measuring a feature of quantum particles displaced from the downhole formation by the high voltage pulse; and determining a characteristic of the downhole formation from the feature of the quantum particles.
Gilbrech teaches a high voltage field (Gilbrech; Fig. 3; pulse-generating circuit 300; [0017] 200-kV; [0030] transformer circuit 306 of circuit 300 that converts low voltage input into a high voltage output).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the voltage field as taught by Ramos to be a high voltage field operating at 200-kV as taught by Gilbrech for the purpose of providing sufficient energy for drilling operations.

Regarding claim 19, modified Ramos teaches the invention substantially as claimed as described above, and wherein discharging the high voltage pulse comprises raising the high voltage field at the at least two electrodes to between about 10,000 kilovolt meters (kVm) and about 100,000 kVm in less than 100 nanoseconds (Gilbrech; Fig. 3; operating the pulse-generating circuit 300 results in the claimed high voltage fieldtrans; [0017] 200-kV; [0030] transformer circuit 306 of circuit 300 that converts low voltage input into a high voltage output).

Regarding claim 20, modified Ramos teaches the invention substantially as claimed as described above, and wherein the quantum particles include at least one of quarks, electrons, positrons, baryons, photons, and gravitons (Ramos; col. 5:32 the gamma ray sensor is configured to detect a quantity of the quantum particles and/or information about quantum particles dislocated from the formation as claimed; as is known in the art, a photon particle is an example of a quantum particle, and photons are from gamma ray interactions).

Allowable Subject Matter
Claim(s) 6-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. US10677040 teaches, in block 603 of Figure 6, that photons are detected by a gamma ray detector and that photons are from gamma ray interactions.
Scoullar et al. US10962485 teaches that examples of quantum particles include x-rays, gamma-rays, photons, neutrons, electrons, muons, “other massive particles and also extends in its broadest aspects to any other corpuscular radiation for which an energy of each corpuscle may be defined and detected” (col. 2:46-51).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/Primary Examiner, Art Unit 3672                                                                                                                                                                                            8/5/22